In re Taylor, James; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. G, No. 431,577; to the Court of Appeal, Fourth Circuit, No. 2009-K-377.
The application is transferred to the district court with instructions to the district judge to act on relator’s application for post-conviction relief filed via certified mail on June 20, 2005 and November 28, 2007. The district court is ordered to provide *153this court with a copy of its judgment. A copy of the application is attached.